                 Case 2:17-cr-00282-JLR Document 55 Filed 06/02/20 Page 1 of 1




 1                                                    THE HONORABLE JAMES L. ROBART
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   UNITED STATES OF AMERICA,                    )   No. CR17-282JLR
                                                  )
 8                     Plaintiff,                 )
                                                  )   ORDER GRANTING EX PARTE
 9                v.                              )   MOTION TO WITHDRAW AND FOR
                                                  )   APPOINTMENT OF CJA COUNSEL
10   STEVEN FISHER,                               )
                                                  )
11                     Defendant.                 )
                                                  )
12
               THIS COURT has reviewed the ex parte motion by Assistant Federal Public
13
     Defender Nancy Tenney for withdrawal and substitution of CJA counsel, and has
14
     reviewed the records and files herein.
15
               IT IS NOW THEREFORE ORDERED that the Federal Public Defender is
16
     allowed to withdraw as counsel for Steven Fisher based on a conflict of interest. The
17
     CJA Administrator is directed to immediately appoint substitute counsel for Mr.
18
     Fisher.
19
               DONE this 2nd day of June, 2020.
20
21
22
                                                        A
                                                        The Honorable James L. Robart
                                                        U.S District Court Judge
23
24
     Presented by,
25   s/ Nancy Tenney
     Assistant Federal Public Defender
26
     Attorney for Steven Fisher

       ORDER GRANTING EX PARTE                                      FEDERAL PUBLIC DEFENDER
       MOTION TO WITHDRAW AND                                          1601 Fifth Avenue, Suite 700
       FOR APPOINTMENT OF CJA COUNSEL                                    Seattle, Washington 98101
       (Steven Fisher; CR17-282JLR) - 1                                             (206) 553-1100
